Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance:
The prior art teaches the use of many polymers, polylactic acid and polyethylene oxide being as one of them.  Applicant selects these two polymers as one and the mixture of polyethylene glycol with different molecular weights as the alternative composition in the claims of the instant application.  Although, the prior art teaches the claimed polymers individually amongst many polymers, but it does not teach to specifically select the claimed polymers combination.  Furthermore, applicant in Para [00111] and [0112] teaches the advantages of using the combination of the claimed polymers over the individual use in terms of the quality of the fiber impregnated with antimicrobial compound.  The advantage of using the claimed combination of different molecular weights of polyethylene glycol is also taught by the instant specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ZOHREH A FAY/Primary Examiner, Art Unit 1617